Citation Nr: 0944647	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran requested a Travel Board hearing before a Board 
member at the RO in his substantive appeal received at the RO 
in March 2006.  A video conference hearing was scheduled for 
August 2006.  The Veteran was advised as to the date and time 
of the hearing, and his ability to decline the option of a 
video hearing and remain on the schedule for a future visit 
by a Board member.  He failed to reply or appear for the 
hearing without explanation and has not requested that the 
hearing be rescheduled.  Therefore, the request is considered 
withdrawn.


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by recurring 
episodes of severe symptoms, with recurring episodes of 
severe symptoms or continuous moderate manifestations; it is 
not productive of anemia, weight loss or incapacitating 
episodes averaging 10 days or more in duration at least four 
times a year.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for duodenal 
ulcer are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7305 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating in excess of 20 
percent for duodenal ulcer.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the Veteran was provided the 
required VCAA notice in a letter dated October 2004, prior to 
the initial adjudication of the claim.  Although the Veteran 
was not provided notice with respect to the disability-rating 
or effective-date element of the claim, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that a rating in excess of 20 percent is not 
warranted. Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error. 

The Board also notes that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes the Veteran was afforded a VA 
examination in October 2004 in response to his claim.  The 
Veteran has not asserted, and the evidence does not show, 
that his disability has increased significantly since the 
most recent examination.

Neither the Veteran nor his representative has identified, 
and the record does not show, that there is any existing 
evidence, to include medical treatment records, that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Accordingly, the Board will 
address the merits of the claim for entitlement to an 
increased disability rating for duodenal ulcer.

In sum, the Board is satisfied that the originating agency 
properly processed the increased rating claim following the 
provision of the required notice and that any procedural 
errors in its development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the 
increased rating claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The RO has rated the Veteran's duodenal ulcer under the 
criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  
Under that DC, a 20 percent rating is warranted for symptoms 
that are moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations. A 40 percent rating 
is warranted for symptoms that are moderately severe, i.e. 
less than severe but with impairment of health manifested by 
anemia and with weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
times per year. A rating of 60 percent is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melana, with manifestations of anemia and weight loss 
productive of definite impairment of health.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking increased disability rating for his 
duodenal ulcer which is currently evaluated as 20 percent 
disabling.

The Board has considered whether a rating in excess of 20 
percent is appropriate.  However, the higher 40 percent 
requires symptoms that are moderately severe, i.e. less than 
severe but with impairment of health manifested by anemia and 
with weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year. As noted below, the Veteran's impairment does not more 
closely approximate the criteria for a 40 percent rating.  

The Veteran's claim for a reevaluation for his duodenal ulcer 
was received in August 2004.  The Veteran stated that he was 
experiencing a lot of pain with his condition and felt that 
it was much worse than a 10 percent rating.  


The Veteran had a VA compensation and pension (C&P) 
examination for digestive conditions in October 2004.  The 
claims file was not available and therefore not reviewed by 
the examiner.  The Veteran reported that he experienced 
vomiting approximately two to four times a week; not large 
volume vomitus, but sometimes a moderate amount.  No 
hematemesis or melena was noted.  The Veteran did not report 
any difficulty with bowel movements or constipation.  The 
Veteran stated that he does not go a day without epigastic 
pain.  He stated that this pain interfered with his work in 
sales, although he has tried and does stay active.  The 
Veteran noted that he had trouble concentrating because of 
the chronic pain.  The examiner noted that the Veteran did 
not have colic or distention.  The Veteran stated that his 
weight normally stable around 200 pounds, but that several 
months prior he lost fifteen pounds.  The Veteran regained 
the weight with no clear reason for the loss.  The examiner 
noted no signs of anemia.  The Veteran had some mild deep 
epigastric tenderness, but no succession splash to indicate 
pyloric obstruction.  The examiner diagnosed the Veteran with 
duodenal ulcer disease, chronic with deformed duodenal bulb.

In November 2004 the RO increased the Veteran's rating for 
his service-connected duodenal ulcer from 10 percent to 20 
percent disabling effective September 1, 2004.  

In the Veteran's Notice of Disagreement (NOD) submitted in 
July 2005, the Veteran stated that he suffered from nausea 
fifteen to twenty days out of every month and still vomited a 
few times a month.

On review of the evidence above, the Board finds the 
Veteran's duodenal ulcer most closely approximates moderate 
disability with recurring episodes of severe symptoms. 

The Board has determined that a rating in excess of 20 
percent is not in order because the medical evidence of 
record disproves an impairment of health manifested by anemia 
or weight loss. A 40 percent rating may also be assigned for 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year; the Veteran 
reports vomiting approximately two to four time a week, but 
there is no objective evidence that these episodes are 
incapacitating (defined as a period of signs and symptoms 
severe enough to require bed rest and treatment by a 
physician).

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence presented by 
the Veteran and his representative in the form of his 
correspondence to VA in which the Veteran has generally 
complained of increased pain and nausea.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full credibility and 
competence in reporting his symptoms, his statements do not 
show the impairment caused by his duodenal ulcer more closely 
approximates a 40 percent evaluation under DC 7305.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected duodenal ulcer at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his duodenal ulcer and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by assigned ratings.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Based on the evidence and analysis above the Board finds the 
criteria for a rating in excess of 20 percent for the 
Veteran's duodenal ulcer are not met, and the claim must be 
denied.

The evidence in this case preponderates against the claim and 
the benefit of the doubt rule is not for application.  
Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


